office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et1 preno-133304-08 uilc 45b date date to mary gorman assistant division counsel small_business self employed office_of_chief_counsel from dan e boeskin assistant branch chief employment_tax branch tax exempt government entities office_of_chief_counsel subject code sec_45b credit timing this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent this is in response to your inquiry dated date your question involves situations arising under sec_3121 of the internal_revenue_code the code where an employer receives a notice_and_demand for additional federal_insurance_contributions_act fica_taxes employer’s share for tips not reported in a prior year issue is the code sec_45b credit available to the employer in the year of notice_and_demand under sec_3121 of the code or the year in which the unreported tips were received by the employee conclusion the code sec_45b credit is available to the employer in the year of notice_and_demand under sec_3121 not the year in which the unreported tips were received by the employee preno-133304-08 facts the factual situation described in your request for advice is as follows in a prior tax_year an employee receives cash tips which constitute wages as described in sec_3121 of the code but the employee fails to report the tip amounts to his or her employer in the year the tips were received thereafter the employee’s employer receives in the current tax_year a notice_and_demand for the employer share of fica_taxes as provided in sec_3121 of the code with respect to the tip amounts the employee received in the prior year the employee’s employer seeks a current_year credit under sec_45b for the amount of fica tax law and analysis sec_3101 and sec_3111 of the code impose fica_taxes on wages as that term is defined in sec_3121 sec_3121 of the code defines wages for fica purposes as all remuneration for employment with certain specific exceptions sec_3121 excludes from the fica tips paid in any medium other than cash sec_3121 excludes cash tips received by an employee in any calendar month in the course of the employee's employment by an employer unless the amount of the cash tips is dollar_figure or more fica_taxes consist of the old-age survivors and disability insurance oasdi tax and the hospital_insurance_tax these taxes are imposed equally on both the employer under sec_3111 and b and on the employee under sec_3101 and b the_amount_of_wages for oasdi purposes is limited to an annually adjusted amount dollar_figure for under code sec_3121 accordingly once an employee’s wages reach this annually adjusted amount the wage_base the oasdi portion of the fica tax does not apply thereafter sec_3102 requires employers to deduct and pay over the employee portion of the fica tax however sec_3102 provides a special rule applicable to tips it states for purposes relevant here that the withholding requirement of subsection a is applicable only to such tips as are included in a written_statement furnished to the employer pursuant to sec_6053 and only to the extent that collection can be made by the employer by deducting the amount of the tax from wages paid to the employee excluding tips employment_tax regulations sec_31_3102-3 provides that an employer is required to deduct and withhold the tax on tips constituting wages only for those tips the employee reports to the employer in a written_statement as required under code sec_6053 under sec_3121 of the code tips received by an employee in the course of the employee's employment are considered remuneration for that employment and are deemed to have been paid_by the employer for purposes of the employer portion of the fica_taxes imposed by sec_3111 and b the remuneration is deemed to be paid when a written_statement including the tips is furnished to the employer by the employee preno-133304-08 pursuant to sec_6053 however if the employee either did not furnish the statement or if the statement furnished was inaccurate or incomplete in determining the employer's liability in connection with the fica tax imposed on the employer by sec_3111 with respect to the tips the remuneration is deemed for purposes of subtitle f procedure and administration to be paid on the date on which notice_and_demand for the taxes is made to the employer by the secretary in operation with sec_38 of the code sec_45b provides a tax_credit equal to the excess_employer_social_security_tax amount_paid or incurred by the taxpayer during the taxable_year the excess_employer_social_security_tax is defined in relevant part in sub sec_45b as any_tax paid_by an employer under sec_3111 with respect to tips that are deemed under sec_3121 to have been paid_by the employer to an employee in the factual situation described above the unreported tips in question are actually received in a prior year by the employee the effect of sec_3121 of the code is to establish the employer’s liability for the employer share of fica tax when the employer in fact becomes aware of the previously unreported tips by deeming the tips to have been paid when the notice_and_demand is received by the employer after the employer becomes aware of the previously unreported tips by receiving the notice_and_demand the employer is required under sec_3121 to undertake the obligations as provided in subtitle f for example to make timely deposits timely report the wages and to make timely payment with respect to the previously unreported tip amounts the issues regarding the timing of the sec_45b credit arises because sec_3121 is limited to the purposes of subtitle f and subtitle f does not contain sec_45b sec_45b is part of subtitle a income taxes it is clear that the statutory language of sec_3121 of the code is limited to purposes of subtitle f however it is our view that the operative language appears in code sec_45b itself and not sec_3121 the sec_45b credit is applied to the taxable_year that the excess social_security_tax amount is paid_or_incurred and the sub sec_45b definition of excess social_security_tax is limited to tips that are deemed to have been paid_by the employer to the employee pursuant to sec_3121 in view of this provision that defines excess social_security_tax amounts we conclude that such tax amounts cannot be paid_or_incurred prior to the time that the tip amounts are deemed to have been paid under sec_3121 which occurs on the date on which notice_and_demand for the employer portion of the fica tax is made to the employer by the secretary accordingly we find no basis for concluding that the excess social_security_tax amounts arise in the year in which the tips are actually received by the employee thus the code sec_45b credit is available to the employer in the year of notice_and_demand not the year in which the unreported tips were received by the employee the conclusion that the sec_45b credit applies in the year of notice_and_demand is based on the fact that the excess social_security_tax amounts are paid_or_incurred in the year of notice_and_demand however whether amounts are wages for purposes of preno-133304-08 determining the annual wage_base is controlled by the definition of wages provided in code sec_3121 the fact that the unreported tip amounts are deemed to have been paid at the time of notice_and_demand for purposes of subtitle f under sec_3121 or that the employer’s sec_45b credit applies in the year of notice_and_demand does not change the character of the tip amounts as wages for purposes of code sec_3121 when they are actually received by the employee accordingly our conclusion with regard to the timing of the sec_45b credit is consistent with q a of revrul_95_7 1995_1_cb_185 which provides that the liability is computed using the wage_base applicable to the year in which the tips were actually received by the employee this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call linda conway at if you have any further questions
